DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed April 7, 2021 and the Information Disclosure Statement (IDS) filed November 2, 2021.

Claims 1-7 are pending in the application.  Claim 1 is an independent claim.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on November 2, 2021.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Published Patent Application No. 20200098318 A1 to Liu et al. (referred to hereafter as “Liu”).

Regarding claim 1, Liu teaches a display panel {see Figure 1}, comprising: a pixel region which has a plurality of pixels and comprises: a first area {11}; and a second area {12} which is greater than the first area in a transmittance {“the transparent display area 12 has a transmittance higher than that of the normal display area 11” (paragraph [0044])}, wherein the second area {12} has a coverage with a width of not less than 0.43 millimeter (mm) {“the area of the transparent display area 12 is relatively small (for example, a circle having a diameter of 5 mm) (paragraph [0050])}. Regarding claim 2 (that depends from claim 1), Liu teaches the width of the coverage of the second area {12} is not greater than 10.28 mm {“the area of the transparent display area 12 is relatively small (for example, a circle having a diameter of 5 mm) (paragraph [0050])}. Regarding claim 3 (that depends from claim 1), Liu teaches the greater transmittance of the second area {12} is made by a less density of the pixels in the second area in comparison with the first area {“less…in terms of the number of components (such as TFT tubes)” (paragraph [0050])}.Regarding claim 4 (that depends from claim 1), Liu teaches the greater transmittance of the second area {12} is made by a smaller size of the pixels in the second area in comparison with the first area {“less…in terms of the number of lines, so as to reduce the occupied area of the second pixel circuit as much as possible” (paragraph [0050])}.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-7 are rejected under 35 U.S.C. 103 as unpatentable over Liu in view of   U.S. Patent No. 11,108,019 B2 to Jin (referred to hereafter as “Jin”).

Regarding claim 5, Liu teaches a display device, comprising: the display panel as claimed in claim 1 {see the discussion above of claim 1}; and an optical sensing module {“components such as the optical detector and the camera are disposed at the transparent display area 12” (paragraph [0050])} disposed corresponding to the second area {12} of the pixel region of the display panel.  
Liu does not appear to explicitly state that the device has an aperture being able to accept lights through the second area, wherein the aperture has a width less than the width of the coverage of the second area.  Jin Figures 2, 3, 6, and 7 disclose such a coverage area {Jin A1} and aperture {Jin 21} so that “external light can pass through the light transmitting area and reach the electronic components disposed under the screen, such as cameras, light sensors, etc.” (Jin column 5, lines 17-21).  Jin Figure 6 shows portions of the sub-pixels 4 of the A1 region can extend to a width greater than the aperture and thus the Jin aperture has a width, at those positions, less than the coverage of the Jin second area A2.  It would have been obvious to one of ordinary skill in the art to combine the Jin aperture with the Liu device so that light can pass to reach the Liu electronic components. Regarding claim 6 (that depends from claim 5), although Jin does not appear to explicitly describe that the width of the aperture and of the coverage of the second area is in a difference of not less than 0.02 mm, routine experimentation to determine effective and/or optimal ranges of coverage differences, including differences within the claimed range, would have been obvious to one of ordinary skill in the art so as to ensure full coverage with a slight extra tolerance coverage.
Regarding claim 7 (that depends from claim 5), although Jin does not appear to explicitly describe that the width of the aperture and of the coverage of the second area is in a difference of not greater than 1.76 mm, routine experimentation to determine effective and/or optimal ranges of coverage differences, including differences within the claimed range, would have been obvious to one of ordinary skill in the art so as to ensure full coverage with a slight extra tolerance coverage.

Conclusion
WO-2019080591-A1 Figure 7 shows a second area 111 is made by a less density of the pixels in the second area and Figure 5 shows a second area is made by a smaller size of the pixels in the second area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826